Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mary Thueringer on 6/4/21.

On The Claims:
Please replace claim 1, claim 8 and claim 11 as follows:

1.	(Currently Amended)	A controller comprising a processing resource and a memory resource, wherein the processing resource is in communication with the  and the memory resource includes by the processing resource, the controller is configured to:
	detect a power state event using a basic input/output system (BIOS) of a computing device, wherein the BIOS is running on the computing device;
	determine, using the BIOS, a date and time at which the power state event occurred and manner of transition in which the power state event occurred,

	determine, using the BIOS, an environment in which the power state event occurred, wherein the environment comprises a system that manages resources and provides services for the controller;
record the date, environment, and time to the memory resource and via an interface to the BIOS; 
trap an input/output (I/O) cycle to a particular I/O port of the computing device;
record the manner of transition to the BIOS responsive to trapping the I/O cycle; and
provide a report of the recorded date, environment, time, and manner of transition.

8.	(Currently Amendment)  A non-transitory machine-readable medium storing instructions executable by a processing resource to cause a computing system to:
	
	detect a plurality of power state events using a basic input/output system (BIOS) of the computing system, the BIOS is running on the computing system;
	determine, using the BIOS, a date and time at which each of the plurality of power state events occurred and manner of transition in which each of the plurality of power state events occurred,

	determine, using the BIOS, an environment in which each of the plurality of power state events occurred, wherein the environment comprises a system that manages resources and provides services for the medium;
	record to a non-volatile memory resource and via an interface to the BIOS, the determined dates, the determined times, and the determined environments;
trap an input/output (I/O) cycle to a particular I/O port of the computing system;
record the manner of transition for each of the plurality of power state events to the BIOS responsive to trapping the I/O cycle;
	determine activities of the computing system before and after each of the plurality of power state events based on the determined dates, the determined times, the determined environments, and the recorded manners; 
	convert the determined dates, the determined times, the determined environments, the recorded manners, and the determined activities to a human-readable event report; and
provide reading access to the event report.

11.	(Currently Amendment)  A method for power state recordation, comprising:
	detecting, using a basic input/output system (BIOS), a plurality of power state events associated with a computing device, wherein the BIOS is running on the computing system;

wherein the environment comprises a system that manages resources and provides services for a controller of the computing device; 
	determining, using the BIOS, a manner of transition in which each of the plurality of power state events occurred, wherein the manner of transition comprises how the transition to or from each of the plurality of power state events occurred;
	recording, to a non-volatile memory resource and via an interface to the BIOS, the determined environments, the determined dates, and the determined times; 
trapping an input/output (I/O) cycle to a particular I/O port of the computing device;
recording the manner of transition for each of the plurality of power state events to the BIOS responsive to trapping the I/O cycle; and
	converting the recorded environments, dates, times, and manners to a human-readable format. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186